--------------------------------------------------------------------------------

Exhibit 10.2
 
FIFTH AMENDMENT TO LEASE


This Fifth Amendment to Lease (the “Fifth Amendment”) is made and entered into
this 13th day of April, 2017 (the “Effective Date”), by and between SG PLAZA
HOLDINGS, LLC, a Delaware limited liability company ("Landlord"), and REXAHN
PHARMACEUTICALS, INC., a Delaware corporation ("Client").


WHEREAS, The Realty Associates Fund V, L.P., as landlord (“Original Landlord”),
and Client entered into a Standard Office Lease and Addendum thereto
(“Addendum”), both dated June 5, 2009; and Landlord, as successor in interest to
Original Landlord, and Client entered into a First Amendment to Lease dated June
7, 2013 (“First Amendment”), a Second Amendment to Lease dated July 26, 2014
(“Second Amendment”), a Third Amendment to Lease dated May 6, 2015 (“Third
Amendment”), and a Fourth Amendment to Lease dated April 4, 2016 (“Fourth
Amendment”) (collectively, the “Lease”), under which Client leases approximately
seven thousand one hundred three (7,103) rentable square feet of space on the
Fifth (4th) floor of the Building (the “Premises”), comprised of Suite 455
(approximately 5,466 rentable square feet) and Suite 475 (approximately 1,637
rentable square feet), in the building located at 15245 Shady Grove Road,
Rockville, Maryland 20850, and known as Shady Grove Plaza (the “Building”); and


WHEREAS, the Lease is scheduled to expire on June 30, 2019 with respect to Suite
455; and


WHEREAS, the Lease is scheduled to expire on August 31, 2017 with respect to
Suite 475; and


WHEREAS, Suite 475 has been remeasured and contains 1,727 rentable square feet;
and


WHEREAS, Landlord and Client wish, among other matters, to amend the Lease to
further extend the term of the Lease with respect to Suite 475 and to correct
the rentable square feet therein, all on the terms hereinafter contained.


NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by the
parties, the parties agree as follows:


1.          Suite 475 Third Extension Term.  The “Suite 475 Third Extension
Term” shall commence on September 1, 2017 (the “Suite 475 Third Extension Term
Commencement Date”) and shall expire on June 30, 2019.


2.          Remeasurement of Suite 475.  As of the Suite 475 Third Extension
Term Commencement Date, the rentable square feet in Suite 475 shall be 1,727 and
the total rentable square feet in the Premises shall be 7,193.
 

--------------------------------------------------------------------------------

3.          Base Rent Payable for Suite 475 during the Suite 475 Third Extension
Term.  Effective as of the Suite 475 Third Extension Term Commencement Date,
Client shall pay Landlord Base Rent for Suite 475 at an initial rate of
Twenty-six and 00/100 Dollars ($26.00) per rentable square foot of space, in
legal tender, at Landlord’s office, the annual sum of Forty-Four Thousand Nine
Hundred Two and 00/100 Dollars ($44,902.00), payable in equal monthly
installments of Three Thousand Seven Hundred Forty-one and 83/100 Dollars
($3,741.83), in advance, promptly on the first day of each calendar month,
without notice or demand, the same being hereby waived, and without any setoff,
deduction, or recoupment whatsoever.  Notwithstanding the foregoing, so long as
Client is not in default under the Lease beyond any applicable notice and cure
periods, Landlord shall abate the Base Rent otherwise payable for Suite 475 for
each of the months of September 2017 and October 2017.  On September 1, 2018,
the Base Rent payable for Suite 475 shall be increased to Twenty-six and 78/100
Dollars ($26.78) per rentable square foot of space, the annual sum of Forty-Six
Thousand Two Hundred Forty-nine and 06/100 Dollars ($46,249.06), payable as
aforesaid in equal monthly installments of Three Thousand Eight Hundred
Fifty-four and 09/100 Dollars ($3,854.09).  The Base Rent payable under this
Section 2 is for Suite 475 only and is in addition to the Base Rent payable for
Suite 455.


4.          Operating Expenses and Real Property Taxes Payable for Premises
during Suite 475 Third Extension Term.   During the Suite 475 Third Extension
Term, Client shall continue to pay to Landlord Client’s Share of increased
Operating Expenses and Client’s Share of increased Real Property Taxes for the
Premises in accordance with the provisions of the Lease, except that Client’s
Share shall mean 3.93%.


5.          Condition of Premises.  Client agrees to accept the Premises in its
then “as is" condition as of the Suite 475 Third Extension Term Commencement
Date.


6.          Brokerage.  Client warrants that it has had no dealings with any
broker or agent other than CBRE, Inc., Client’s agent, and Scheer Partners,
Landlord’s agent, in connection with the negotiation or execution of this Fifth
Amendment, and Client agrees to indemnify Landlord against all costs, expenses,
attorneys' fees or other liability for commissions or other compensation or
charges claimed by any other broker or agent claiming the same by, through or
under Client.


7.          Option to Renew.   Client’s option to renew the term of the Lease
for an additional five (5) years in accordance with the provisions of Section 4
of the Addendum shall apply to the entire Premises (i.e., if Client exercises
such option, it must do so with respect to the entire Premises).


8.          Defined Terms.  Except as otherwise expressly provided herein, all
defined terms shall have the same meanings as provided in the Lease.


9.          Headings.  Headings contained in this Fifth Amendment are for
convenience only and are not substantive to the provisions of this Fifth
Amendment.


10.        Lease Terms Ratified.  Except as otherwise expressly provided herein,
and unless inconsistent with the terms hereof, all other terms, conditions and
covenants of the Lease are hereby ratified and confirmed, and shall apply to the
Premises during the Suite 475 Third Extension Term.  Client certifies to
Landlord that the Lease is in full force and effect, that Landlord is not in
default or breach of any of Landlord's obligations under the Lease, and that
Client is unaware of any condition or circumstance which, but for the passage of
time or delivery of notice, would constitute a default by Landlord under the
Lease.
 
- 2 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Fifth Amendment by affixing
their hands and seals as of the date noted above.



   
Client:
     
WITNESS/ATTEST:
 
REXAHN PHARMACEUTICALS, INC., a Delaware corporation
     
/s/ Tae Heum Jeong
By: /s/ Peter Suzdak     [SEAL]
   
Name: Peter Suzdak
   
Title: CEO
         
Landlord:
     
WITNESS/ATTEST:
 
SG PLAZA HOLDINGS, LLC, a Delaware limited liability company
     
/s/ Natalia Maselli
 
By: /s/ Andrew Nathan
   
Andrew Nathan, CEO

 
 
- 3 -

--------------------------------------------------------------------------------